OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22359 Papp Investment Trust (Exact name of registrant as specified in charter) 2201 E. Camelback Road #227BPhoenix, Arizona (Address of principal executive offices) (Zip code) Tina H. Bloom, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(602) 956-0980 Date of fiscal year end:November 30, 2013 Date of reporting period: May 31, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. Papp Investment Trust Papp Small & Mid-Cap Growth Fund Semi-Annual Report May 31, 2013 (Unaudited) Investment Adviser L. Roy Papp & Associates, LLP Phoenix, AZ Papp Investment Trust Papp Small & Mid-Cap Growth Fund Semi-Annual Report as of May 31, 2013 Dear Fellow Shareholder, This report will summarize the results for the Papp Small & Mid-Cap Growth Fund (the “Fund”) for the six months ended May 31, 2013.Over the past six months the stock market has produced extremely strong results which are well above long term historical levels.The market has enjoyed a U.S. economy that is growing modestly but consistently and is performing better than almost all markets around the world.The U.S. economy in general and the stock market in particular are also enjoying very aggressive monetary stimulus provided by the Federal Reserve and other central banks throughout the world.The Fund’s benchmark for comparison is the Russell Midcap® Growth Index (the “Benchmark”), which produced a total return of 18.21% over the six months ended May 31, 2013.By comparison, the Fund produced a total return of 11.64%, trailing the benchmark by approximately 6.6% over the six month period.Since its inception on March 8, 2010, the Fund has produced an annualized total return of 13.28% as compared to 15.52% for the Benchmark.During short term periods of very strong market conditions, our focus on high quality companies can lead to portfolio returns which participate in the strength of the market but tend to trail the Benchmark.However, this same quality emphasis can provide downside protection during periods of high volatility and market weakness which can lead to stronger long-term performance.As fellow investors in the Fund we are pleased with an 11.64% total return over the past six months. During the past six months, manyprevious market concerns have been resolved successfully.The U.S. economy did not go over the fiscal cliff and the sequester has not eliminated economic growth or job creation.The tax increases, while substantial for wealthy people, have not stopped consumer spending.Over the past six months, the flow of funds into bond investments has slowed and has recently turned to net withdrawals, while investments into stocks and stock mutual funds have improved relative to recent periods. In late May, the Federal Reserve made it clear that their quantitative easing policy of purchasing $85 billion per month of Treasuries and mortgage-backed securities will not continue indefinitely.This has led to a dramatic increase in interest rates which has increased volatility in the securities markets.The higher rates have caused losses to bond investors and have had a significant impact on stock valuations for companies in interest rate sensitive industries such as homebuilding, REITs, and utilities.Our Fund has carefully avoided these sectors. When the Federal Reserve finally does reduce monetary stimulus, we believe high quality growth stocks such as the ones we own, should continue to enjoy growth.We expect companies dependent on unsustainable Federal Reserve stimulus will find growth much harder to achieve. 1 Looking forward, we see a U.S. economy likely to continue to produce modest to moderate economic growth and employment gains.We think stocks, on average, are fairly valued.Longer term we see higher interest rates and higher inflation. When we wrote to you six months ago, we observed that the rate of growth of the Chinese economy had slowed some.Long term we remain optimistic about the growth in China, but recent short term developments in China point toward less near term economic growth than we expected.The Chinese government is clearly trying to reign in excessive growth in lending, particularly to fund speculative investments in real estate and other areas that may not be sustainable.Government action to slow the availability of credit has clearly reduced the growth rate of the Chinese economy and this is likely to persist for the next several quarters.The Chinese stock markets remain significantly below previous peaks and have been among the world’s worst performing equity markets so far in 2013.These developments in China have had a significant impact on U.S. companies with meaningful exposure to China.The Chinese economy is in transition.For the last several years, growth has been fueled by investments in infrastructure and real estate, but going forward we believe growth needs to come from consumer spending and the delivery of services to the Chinese population. The Fund remains nearly fully invested with 98% of its assets in stocks as of May 31, 2013.We are fairly well diversified across 33 individual holdings.Some of the best performing areas of the market during the past six months have included consumer discretionary companies and other housing related companies.On the other hand, the information technology sector has had relatively weaker performance over the past six months.Our Fund is underweight consumer discretionary and housing companies which held back performance over this period, as did our overweight in the information technology sector relative to our Benchmark. During the past six months we had strong performance from PAREXEL, which is a contract research organization that has seen their strong backlog flow through to strong revenue growth and improved operating margins.Our data software integrator, Informatica, is seeing a turnaround in execution as their new sales model is producing positive results.Our regional niche supermarket company, Harris Teeter, had strong quarterly earnings and has announced that it will be acquired by The Kroger Company.Finally, Williams-Sonoma has recently reported industry leading same store sales comparisons and retailing improvements in the company’s namesake brand. Performance during the past six months was held back by our voice recognition software company, Nuance, which missed previously issued guidance as they are shifting their sales model.Specialty pet retailer PetSmart did not keep pace with other consumer discretionary companies following a strong run up in previous quarters.MICROS, our point of sale technology provider, was weak as the company is making changes to its business model and the market fears that lower end restaurants may adopt emerging alternative products.Our pharmacy 2 benefit manager, Catamaran, did not keep pace with the rest of the health care sector in the past six months following its very strong performance in previous quarters. Small and mid-cap growth stocks performed well compared to larger stocks over the past six months.We continue to believe that they offer good growth prospects as the companies in general are more entrepreneurial and flexible.They typically have less of their business coming from older legacy products and have less exposure to Europe with its many challenges. As of May 31, 2013, the net assets in the Fund were over $20.1 million.We continue to enjoy strong and consistent positive cash flow into the Fund since inception.Our Fund has recently become available broadly at Charles Schwab & Company through their no cost Mutual Fund OneSource® platform.We appreciate your confidence in the Fund.If you have any questions we would be happy to discuss them with you.We invite you to call us at 1-800-421-0131. Warmest regards, Rosellen C. Papp, CFA Harry Papp, CFA Portfolio Manager President May 31, 2013 May 31, 2013 Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted.Performance current through the most recent month end is available by calling 1-877-370-7277. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other important information. To obtain a copy of the Fund’s prospectus please call 1-877-370-7277 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The Fund is distributed by Ultimus Fund Distributors, LLC. The Letter to Shareholders seeks to describe some of the Adviser’s current opinions and views of the financial markets. Although the Adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. 3 PAPP SMALL & MID-CAP GROWTH FUND PORTFOLIO INFORMATION May 31, 2013 (Unaudited) Top 10 Equity Holdings Security Description % of Net Assets O'Reilly Automotive, Inc. 4.3% AMETEK, Inc. 4.3% T. Rowe Price Group, Inc. 4.2% Ecolab, Inc. 4.2% PAREXEL International Corp. 4.1% Mettler-Toledo International, Inc. 3.9% IDEX Corp. 3.9% Informatica Corp. 3.8% Stericycle, Inc. 3.7% FactSet Research Systems, Inc. 3.7% 4 PAPP SMALL & MID-CAP GROWTH FUND SCHEDULE OF INVESTMENTS May 31, 2013 (Unaudited) COMMON STOCKS — 98.2% Shares Value Consumer Discretionary - 14.3% Specialty Retail - 11.0% O'Reilly Automotive, Inc.* $ PetSmart, Inc. Williams-Sonoma, Inc. Textiles, Apparel & Luxury Goods - 3.3% Coach, Inc. Consumer Staples - 7.7% Food & Staples Retailing - 3.5% Harris Teeter Supermarkets, Inc. Food Products - 2.8% McCormick & Co., Inc. Household Products - 1.4% Clorox Co. (The) Energy - 5.2% Energy Equipment & Services - 2.0% FMC Technologies, Inc.* Oil, Gas & Consumable Fuels - 3.2% Pioneer Natural Resources Co. Whiting Petroleum Corp.* Financials - 4.2% Capital Markets - 4.2% T. Rowe Price Group, Inc. Health Care - 19.1% Health Care Equipment & Supplies - 8.0% C.R. Bard, Inc. ResMed, Inc. Varian Medical Systems, Inc.* Health Care Providers & Services - 3.1% Catamaran Corp.* 5 PAPP SMALL & MID-CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 98.2% (Continued) Shares Value Health Care - 19.1% (Continued) Life Sciences Tools & Services - 8.0% Mettler-Toledo International, Inc.* $ PAREXEL International Corp.* Industrials - 17.6% Air Freight & Logistics - 2.9% Expeditors International of Washington, Inc. Commercial Services - 3.7% Stericycle, Inc.* Electrical Equipment - 4.3% AMETEK, Inc. Machinery - 6.7% IDEX Corp. Valmont Industries, Inc. Information Technology - 20.7% Electronic Equipment, Instruments & Components - 2.9% Trimble Navigation Ltd.* Internet Software & Services - 1.6% CoStar Group, Inc.* Semiconductors & Semiconductor Equipment - 3.1% Linear Technology Corp. Silicon Laboratories, Inc.* Software - 13.1% FactSet Research Systems, Inc. Informatica Corp.* MICROS Systems, Inc.* Nuance Communications, Inc.* 6 PAPP SMALL & MID-CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 98.2% (Continued) Shares Value Materials - 9.4% Industrial Gases - 3.2% Airgas, Inc. $ Specialty Chemicals - 6.2% Ecolab, Inc. Sigma-Aldrich Corp. Total Common Stocks (Cost $14,685,839) $ MONEY MARKET FUNDS — 2.1% Shares Value Fidelity Institutional Money Market Government Portfolio - Class I, 0.01%(a) (Cost $419,006) $ Total Investments at Value — 100.3% (Cost $15,104,845) $ Laibilities in Excess of Other Assets — (0.3%) ) Net Assets — 100.0% $ * Non-income producing security. (a) The rate shown is the 7-day effective yield as of May 31, 2013. See accompanying notes to financial statements. 7 PAPP SMALL & MID-CAP GROWTH FUND STATEMENT OF ASSETS AND LIABILITIES May 31, 2013 (Unaudited) ASSETS Investments in securities: At acquisition cost $ At value (Note 2) $ Dividends receivable Other assets TOTAL ASSETS LIABILITIES Payable for investment securities purchased Payable to Adviser (Note 4) Payable to administrator (Note 4) Other accrued expenses TOTAL LIABILITIES NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated net investment loss ) Accumulated net realized gains from security transactions Net unrealized appreciation on investments NET ASSETS $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share (Note 2) $ See accompanying notes to financial statements. 8 PAPP SMALL & MID-CAP GROWTH FUND STATEMENT OF OPERATIONS For the Six Months Ended May 31, 2013 (Unaudited) INVESTMENT INCOME Dividend income $ EXPENSES Investment advisory fees (Note 4) Fund accounting fees (Note 4) Professional fees Registration and filing fees Administration fees (Note 4) Insurance expense Transfer agent fees (Note 4) Custody and bank service fees Postage and supplies Trustees' fees (Note 4) Other expenses TOTAL EXPENSES Less fee reductions by the Adviser (Note 4) ) NET EXPENSES NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAINS ON INVESTMENTS Net realized gains from security transactions Net change in unrealized appreciation/depreciation on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ See accompanying notes to financial statements. 9 PAPP SMALL & MID-CAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended Year May 31, Ended November 30, (Unaudited) FROM OPERATIONS Net investment loss $ ) $ ) Net realized gains (losses) from security transactions ) Net change in unrealized appreciation/depreciation on investments Net increase in net assets from operations CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Payments for shares redeemed ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period End of period $ $ ACCUMULATED NET INVESTMENT LOSS $ ) $ ) CAPITAL SHARE ACTIVITY Shares sold Shares redeemed ) ) Net increase in shares outstanding Shares outstanding at beginning of period Shares outstanding at end of period See accompanying notes to financial statements. 10 PAPP SMALL & MID-CAP GROWTH FUND FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended Year Year Period May 31, Ended Ended Ended November 30, November 30, November 30, (Unaudited) 2010 (a) Net asset value at beginning of period $ Income (loss) from investment operations: Net investment loss ) Net realized and unrealized gains on investments Total from investment operations Net asset value at end of period $ Total return (b) 11.64% (c) 9.39% 4.88% 16.80% (c) Net assets at end of period $ Ratios/supplementary data: Ratio of total expenses to average net assets 1.93% (e) 2.05% 2.43% 3.03% (e) Ratio of net expenses to average net assets (d) 1.25% (e) 1.25% 1.25% 1.25% (e) Ratio of net investment loss to average net assets (d) (0.35% ) (e) (0.37%
